Citation Nr: 1203724	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION 

The Veteran served on active duty from January 1958 to February 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was previously before the Board in May 2011, at which time it was remanded for additional development, to include obtaining VA treatment records, to afford the Veteran another VA examination, and to readjudicate the claim considering the diagnostic criteria for intervertebral disc syndrome (IDS).  VA treatment records through May 2011 were obtained; the Veteran was afforded a VA examination of the spine in July 2011, and a September 2011 supplemental statement of the case included consideration of the IDS criteria.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's lumbar disability was, at its worst, limited to 70 degrees forward flexion with pain, and was without evidence of ankylosis.

3.  There were no physician-prescribed periods of bedrest during the period on appeal.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In February 2006, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the May 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA treatment records have been obtained.  He has also been afforded VA medical examinations on several occasions, most recently in July 2011.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board, although he declined to do so.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held that, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), however, the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, and include consideration of weakened movement, excess fatigability, incoordination, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned for disability of the thoracolumbar spine:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the 
thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a (2011).  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation for that segment.  

The Veteran's lumbar spine disability was service connected effective April 20, 1988, and evaluated as 10 percent disabling.  The Veteran contends that his lumbar spine disability warrants a higher evaluation.  

In February 2006 the Veteran was afforded a VA examination.  The Veteran reported his history of severe low back problems during service, including his treatment with anti-spasm medications and physician-prescribed bed rest.  He reported that since 1979 he had experienced periodic pain to his legs.  The Veteran reported that he had lumbar spondylolisthesis and experienced stiffness, especially when sitting or standing for long periods of time.  He indicated that he experienced pain through his low back area, which was dull to severe, occurred constantly, and traveled to his hips and knees.  He described the pain as squeezing and aching, a six of ten, relieved with Piroxicam.  The Veteran reported experiencing incapacitating episodes that occurred as often as once per year, lasting for ten days.  The Veteran reported that he did not experience functional impairments resulting from his disability, and that his disability had not resulted in any time lost from work.

On physical examination, the Veteran's posture and gait were within normal limits.  He did not require an assistive device for ambulation.  There was normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.  There were no reports of radiating pain on movement with examination of the thoracolumbar spine.  Muscle spasm was absent.  On examination of the left paravertebral muscles, tenderness was noted.  Straight leg raising bilaterally was negative.  There was no ankylosis of the spine.  Range of motion revealed flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  Joint function of the spine was additionally limited after repetitive motion by pain, with pain having the major functional impact.  Joint function was not additionally limited by fatigue, weakness, lack of endurance or incoordination after repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner indicated that he was unable to determine additional limitation of the joint function in degrees according to pain, fatigue, weakness, lack of endurance and incoordination without resorting to speculation.  
Neurological examination of the lower extremities showed motor and sensory function were within normal limits.  Bilateral lower extremity reflexes revealed knee and ankle jerks of 2+.  The examiner observed that X-ray images showed degenerative arthritis, joint narrowing and joint irregularity.  In pertinent part, the X-ray impression was of Grade 1 spondylolisthesis of L5 with respect to S1, with what appeared to be spondylolysis of the pars interarticularis on both sides, and associated degenerative disc disease and disc-space narrowing at L5-S1 and other levels.  As such, the examiner determined that for the diagnosis of lumbar spondylolisthesis, Grade I, L5-S1, isthmic, lytic type, the disability had progressed to lumbar spondylolisthesis Grade I of L5 with progression to degenerative disc disease of L1-S1.  

VA treatment records from November 2006 show that the Veteran was treated for reports of chronic low back pain, without recent trauma or new neurological symptoms.  Records from May 2008 show that the Veteran described chronic low back pain often associated with paraspinal muscle tightness.  There were degenerative changes at the L/S junction.  There was no weakness or change in strength or sensitivity of the lower extremities, and there was a negative leg raise test bilaterally.  The Veteran reported that his pain was controlled, and treated with Piroxicam or Tylenol.  Although the pain was chronic, the Veteran indicated that his activities were not limited.  

The Veteran was afforded a VA examination in March 2010 for spondylolisthesis L5-S1 with radicular pain to the bilateral lower extremities.  The Veteran reported that since his previous examination in 1988, he experienced increased pain with radiation to the bilateral lower extremities.  He reported receiving treatment with Piroxicam, but no orthopedic treatment or neurosurgery.  The Veteran indicated that there was no history of urinary incontinence, urgency, or retention requiring catheterization.  The Veteran reported no nocturia, fecal incontinence, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran reported that there was a history of decreased motion, stiffness, weakness, pain at and below the belt line.  Such pain was described as occurring during bending, lifting and standing.  It was also described as achy, of moderate severity, of constant duration, occurring daily, and with radiation to the bilateral lower extremities, particularly to the right knee.  The Veteran reported that there were no flare-ups or incapacitating episodes regarding his spine, and that he did not use devices or aids.  The Veteran indicated that he was able to walk from one to three miles.  The Veteran reported that he had retired in 2003 as he was eligible by age or duration of work.  

On examination, there was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or thoracolumbar spine ankylosis.  There was no spasm, atrophy or guarding of the spine.  There was no weakness of the spine; however, there was pain with motion and tenderness.  There was no spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Hip, knee, ankle, and great toe flexion and extension had active movement against full resistance, such that muscle tone was considered normal and there was no atrophy.  Sensory examination of the lower extremities showed vibration, pain to pinprick, light touch, and position sense each tested as one of two.  There was no abnormal sensation.  There were hypoactive bilateral knee and ankle jerks, although plantar flexion was normal.  Range of motion testing for the thoracolumbar spine revealed flexion to 70 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  There was objective evidence of pain on active range of motion testing, and following repetitive motion; however, there were no additional limitations after three repetitions of range of motion testing.  Lasegue's sign was not positive.  

Radiography of the lumbar spine revealed sacralization of L5; mild degenerative endplate osteophytosis at L3-L4 and L4-L5; suspected facet arthrosis at L5-S1; and, abdominal aortic and aortic bifurcation calcifications.  Normal vertebral alignment was maintained.  

Diagnosis was of degenerative disc disease to the thoracolumbar spine, and the associated problem of spondylolisthesis L5-S1 with radicular pain to the bilateral lower extremities.  The examiner determined that the Veteran's disability would have significant effects on an occupation, as he would have problems lifting and carrying, with pain.  In addition, there were mild effects on usual daily activities, to include on chores, shopping, exercise, sports, recreation, dressing, and grooming.  

Concerning the diagnosis of spondylolisthesis to the thoracolumbar spine without radiculopathy, and associated spondylolisthesis at L5-S1 with radicular pain to the bilateral lower extremities there were significant occupational effects, in that there was decreased mobility and pain, as well as problems with lifting and carrying.  There were moderate effects on the usual daily activities of chores, exercise, recreation and sports, and mild effects on shopping, traveling, dressing and grooming.  

Concerning the diagnosis of compression fractures to T10 and T11 with associated spondylolisthesis at L5-S1 with radicular pain to the bilateral lower extremities, there were significant occupational effects given problems with lifting, carrying, and pain.  There were also mild effects on usual daily activities to include chores, shopping, sports, and recreation.  

Pursuant to remand instructions, the Veteran was afforded another VA examination for his spine in July 2011.  At that examination, the Veteran reported a history of decreased motion, and pain.  The Veteran indicated that he experienced low back pain that was worse with sitting.  Such pain was described as aching, of moderate severity, lasting for hours, of daily frequency, and with radiation to the right upper thigh.  There were no incapacitating episodes of spine disease, and no devices or aids were used.  There were no reported limitations on walking.  The Veteran reported that he had retired in 2006 because he was eligible by age or duration of work.  

On physical examination, the Veteran's posture and head position were normal and there was symmetry in appearance.  The Veteran's gait was normal.  There were no abnormal spinal curvatures; specifically, no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, or scoliosis.  There was no spasm, atrophy, guarding, tenderness or weakness of the thoracolumbar sacrospinals; however, there was pain with motion.  Range of motion testing for the thoracolumbar spine revealed flexion to 70 degrees, left and right lateral flexion to 20 degrees, left lateral rotation to 60 degrees, and right lateral rotation to 50 degrees.  There was no objective evidence of pain on active range of motion testing, or following repetitive motions.  There were no additional limitations after three repetitions of range of motion testing.  Reflex examination findings were all normal, including knee and ankle jerk testing.  Motor examination revealed active movement against full resistance for hip, knee, ankle, and toe flexion and extension, such that there was normal muscle tone and no muscle atrophy.  Lasegue's sign was not positive.  

Diagnosis was of lumbar spondylolisthesis with degenerative disc disease, with associated low back pain.  Concerning the effects of the disability on the Veteran's usual occupation, the Veteran was unable to sit for longer than 30 minutes without experiencing back pain.  As such there were effects on his occupational activities, to include decreased mobility, problems with lifting and carrying, weakness or fatigue, and pain.  In addition, there were effects on usual daily activities, to include lifting and carrying.  

Upon careful review of the evidence as outlined above, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected lumbar spine disability.  During the relevant time frame, the Veteran's forward flexion of the lumbar spine was, at its worst, limited to 70 degrees with pain.  This range of motion is consistent with the rating criteria for a 10 percent rating.  There is no evidence of forward flexion of the thoracolumbar spine to 60 degrees or less, nor is there any evidence of ankylosis to warrant a higher rating.  

The Board has considered the rating criteria related to IVDS and finds that the Veteran is not entitled to a rating in excess of 10 percent based upon incapacitating exacerbations.  Although the Veteran reported experiencing incapacitating episodes occurring as often as once per year, and lasting for ten days, the record does not reflect doctor-prescribed bed rest during the relevant period to warrant a higher rating under the rating criteria for IVDS.  

The Board has also considered whether the Veteran is entitled to a separate rating for radiculopathy or sciatica of the lower extremities.  The Board finds that although the Veteran has reported some radiating pain in the lower extremities, the Veteran's neurologic examinations of the lower extremities have been within normal limits.  The Veteran has denied urinary and bowel incontinence.  As such, a separate rating for neurologic disability of the lower extremities is not warranted. 

The Board has also considered the Veteran's lay statements that his lumbar spine disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has considered whether to assign staged ratings, but finds them not appropriate under the circumstances. 

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran has described symptomatology regarding his lumbar spine disability that includes pain and sensation changes in his legs, and the Veteran retired as early as 2003.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In conclusion, the evidence supports a disability rating of 10 percent, and no higher, for the Veteran's service-connected lumbar spine disability.  As the preponderance of the evidence is against a rating of 20 percent, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a rating in excess of 10 percent for lumbar spine disability is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


